Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to applicant’s RCE filed on 06/02/2021.
	Claims 1-11 are pending and examined.
	Claims 7-11 are newly added.
Response to Arguments
Applicant’s arguments filed on 06/02/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Baumgarte) applied.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PGPUB 2018/0131706) hereinafter Anderson, in view of Stender et al. (US PGPUB 2007/0027506) hereinafter Stender, in view of Witchey (US PGPUB 2015/0332283), in view of Baumgarte et al. (US PGPUB 2016/0277362) hereinafter Baumgarte.

a method of building a device historian, by a transaction connector, a blockchain broker service participating as a node in a blockchain network, and transaction filters, the method comprising” (Fig. 1; paragraphs [0014][0015]; nodes in a blockchain network provide transaction data to a transaction ingress, transactions to be filtered by a set of transaction filters and to be processed by a blockchain server, which adds transactions to a blockchain record); “sending, by the plurality of device management services a transaction record over the transaction connector to the blockchain broker service;  receiving, by the blockchain broker service, the transaction record” (Fig. 1; paragraphs [0014][0015]; nodes in a blockchain network provide transaction data to a transaction ingress, which provides transaction data to a blockchain server); “filtering, by the blockchain broker service, information in the transaction record based on the transaction filters; preparing, by the blockchain broker service, a versioned block based on the filtered information from the transaction record; and adding, by the blockchain broker service, the versioned block to the blockchain network” (Figs. 1, 2; paragraphs [0014][0015][0018]; the received transaction data is filtered by a set of filters, some transactions are approved or redacted, some transactions are disapproved; the approved/redacted transactions are added as blocks to a blockchain record on the network).
Anderson teaches a network of nodes forming a blockchain network, but does not explicitly teach the blockchain network is used by nodes representing a supply chain of device manufactures and managers, by a plurality of device management services comprising an enrollment service, an update service, a policy service, and an analytics service. However, Stender discloses a network of nodes for record keeping representing a supply chain of device manufactures and managers, by a plurality of device management services comprising an enrollment service, an update service, a policy service, and an analytics service (Fig. 1; paragraphs [0009]-[0014][0103][0104]; a network of servers and user devices to keep track of user devices and to provide updates to user devices; the servers may belong to 
While Anderson discloses adding, by the blockchain broker service, the versioned block to the blockchain network, Anderson does not explicitly teach “wherein the versioned block has a block schema comprising a nonce, a header, and an operation field, the header comprises a version number of the block schema, and the operation field comprises either an enrollment request for a computing device with immutable device identifiers, or a registration request for an enrolled computing device with a device management service”. However, Witchey suggests generating a versioned block, “wherein the versioned block has a block schema comprising a nonce, a header, and an operation field, the header comprises a version number of the block schema, and the operation field comprises” a transaction request (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (transaction); the header comprises a hash value, the operation field contains description of a transaction). Baumgarte further discloses (paragraphs [0022][0032]; claims 1-2; a networked device performing a transaction request to another device on a network, the transaction request includes a registration (enrollment) request, the registration request contains a device identifier). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Per claim 2, Anderson discloses adding transaction data as “the versioned block” (Figs. 1, 2; paragraphs [0014][0015][0018]). Stender further discloses record keeping “for a specific industry sector by operation type, and with at least one of a device, application and operator as an entity, wherein the operator comprises at least one of a portal user and service user” (Fig. 1; paragraph [0009]-[0015]; record keeping for medical device industry; record includes the type of medical device, update history on each device; record can be accessed by a user through a web browser (i.e. portal user)).

Per claim 7, Witchey suggests a versioned block has a block schema comprising a nonce, a header, and an operation field of a transaction request (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (transaction); the header comprises a hash value, the operation field contains description of a transaction). Baumgarte further suggests “an enrollment request for a computing device with immutable device identifiers” (paragraphs [0022][0032]; claims 1-2; a networked device performing a transaction request to another device on a network, the transaction request includes a registration (enrollment) request, the registration request contains a device identifier).

 versioned block has a block schema comprising a nonce, a header, and an operation field of a transaction request (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (transaction); the header comprises a hash value, the operation field contains description of a transaction). Baumgarte further suggests “a registration request for an enrolled computing device with a device management service” (paragraphs [0022][0032]; claims 1-2; a networked device performing a transaction request to another device on a network, the transaction request includes a registration request, the networked mobile device communicates with other devices through a carrier network (i.e. the mobile device is already enrolled to the carrier network)).

Per claim 9, Witchey suggests a versioned block has a block schema comprising a nonce, a header, and an operation field of a transaction request (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (transaction); the header comprises a hash value, the operation field contains description of a transaction). Baumgarte further suggests “wherein the operation field comprises a deregistration request for a registered computing device” (paragraphs [0022][0032]; claims 1-2; a networked device performing a transaction request to another device on a network, the transaction request includes a de-registration request).

Per claim 10, Witchey suggests a versioned block has a block schema comprising a nonce, a header, and an operation field of a transaction request (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (transaction); the header comprises a hash value, transaction). Baumgarte further suggests “wherein the operation field comprises a revocation request for the enrolled computing device” (paragraphs [0022][0032]; claims 1-2; a networked device performing a transaction request to another device on a network, the transaction request includes a de-registration request (revocation of an enrolled device)).

Claims 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Stender, in view of Witchey, in view of Baumgarte, and in view of Spellman et al. (US PGPUB 2006/0106718) hereinafter Spellman.

Per claim 3, Anderson discloses adding transaction data as “the versioned block” (Figs. 1, 2; paragraphs [0014][0015][0018]). Anderson does not explicitly teach the versioned block is configured “to track a chain of custody of the device based on a trust chain of a root certificate, a platform certificate, and an owner certificate”. However, Spellman suggests a record to “to track a chain of custody of the device based on a trust chain of a root certificate, a platform certificate, and an owner certificate” (Figs. 1, 2; claims 1-4; paragraphs [0002][0003][0008][0012][0013]; maintaining electronic, certified chain of custody records for items; the records are certified/encrypted using digital signatures (certificates) of each custodian of the item; an item can go through a plurality of custodians, the manufacturer can be the root (certificate), an intermediate custodian can be a platform (certificate), the end user can be the owner (certificate); paragraphs [0061]-[0063]; tracked items can include electronic items and software items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson, Stender, Witchey, Baumgarte and Spellman to store the certified chain of custody record for a device (the record contains certificates of the various custodians from the manufacturer to the user) in a blockchain network, to help various entities to track and trace the item for security purpose or other purposes (such as for a product recall).

Per claim 4, Anderson discloses adding transaction data as “the versioned block” (Figs. 1, 2; paragraphs [0014][0015][0018]). Anderson does not explicitly teach the versioned block is configured “track applications on the device based on a trust chain of a root certificate, a platform certificate, an owner certificate, and a service certificate”. However, Spellman suggests a record to “trackapplications on the device based on a trust chain of a root certificate, a platform certificate, an owner certificate, and a service certificate” (Figs. 1, 2; claims 1-4; paragraphs [0002][0003][0008][0012][0013]; maintaining electronic, certified chain of custody records for items; the records are certified/encrypted using digital signatures (certificates) of each custodian of the item; an item can go through a plurality of custodians, the manufacturer can be the root (certificate), an intermediate custodian can be a platform (certificate), the end user can be the owner (certificate), each item is also identified by an unique identifier (service certificate); paragraphs [0061]-[0063]; tracked items can include electronic items and software items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson, Stender, Witchey, Baumgarte and Spellman to store the certified chain of custody record for a device (the record contains certificates of the various custodians from the manufacturer to the user) in a blockchain network, to help various entities to track and trace the item for security purpose or other purposes (such as for a product recall).

Per claim 5, Anderson discloses adding transaction data as “the versioned block” (Figs. 1, 2; paragraphs [0014][0015][0018]). Anderson does not explicitly teach the versioned block is configured “to track supply chain provenance of device update packages based on a trust chain established across a plurality of provider certificates, a publisher signing certificate, and a device encryption certificate”. However, Spellman suggests a record to “to track supply chain provenance of device update packages based on a trust chain established across a plurality of provider certificates, a publisher signing 
certificate, and a device encryption certificate” (Figs. 1, 2; claims 1-4; paragraphs [0002][0003][0008][0012][0013]; maintaining electronic, certified chain of custody records for items; the records are certified/encrypted using digital signatures (certificates) of each custodian of the item; an item can go through a plurality of custodians, the manufacturer can be the provider (certificate), an intermediate custodian can be a publisher (certificate), the end user digital signature can be device encryption certificate; paragraphs [0061]-[0063]; tracked items can include electronic items and software items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson, Stender, Witchey, Baumgarte and Spellman to store the certified chain of custody record for a device (the record contains certificates of the various custodians from the manufacturer to the user) in a blockchain network, to help various entities to track and trace the item for security purpose or other purposes (such as for a product recall).

Per claim 6, Anderson discloses “wherein the versioned blocks are in a distributed ledger of the blockchain network” (Figs. 1, 2; paragraphs [0014][0015][0018]). Anderson does not explicitly teach the versioned block is configured “are used to trace a history of device management operations orchestrated across the supply chain from a silicon fabrication plant, an original equipment manufacturer, a device owner, a device management service of the plurality of device management services, and in-field operations”. However, Spellman suggests a record to “are used to trace a history of device management operations orchestrated across the supply chain from a silicon fabrication plant, an original equipment manufacturer, a device owner, a device management service of the plurality of device management services, and in-field operations” (Figs. 1, 2; claims 1-4; paragraphs [0002][0003][0008][0012][0013]; maintaining electronic, certified chain of custody records for items; to trace the movement (operations) of an item across a supply chain; the records are certified/encrypted using digital signatures (certificates) of each custodian of the item; an item can go through a plurality of 

Per claims 11, Witchey further suggests “preparing, by the blockchain broker service, a second versioned block, wherein an operation field of the second versioned block comprises an update request for the computing device” (Fig. 1; paragraphs [0029][0040][0043][0044]; maintaining a blockchain of transaction record in healthcare field, each block has a block schema comprising a nonce, a header and an operation field (i.e. update transaction); the header comprises a hash value, the operation field contains description of a transaction). Stender further discloses an update request for a computing device (paragraph [0004]; maintaining device data in healthcare field, issuing an update request (a transaction request) for a computing device). Spellman further suggests requesting for “the computing device with tamper resistant packaging of the update package by a multi-system chain of trust” (Figs. 1, 2; claims 1-4; paragraphs [0002][0003][0008][0012][0013]; maintaining electronic, certified chain of custody records for items; the records are certified/encrypted using digital signatures (certificates) of each custodian of the item; an item can go through a plurality of custodians(chain of trust), the manufacturer can be the root (certificate), an intermediate custodian can be a platform 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HANG PAN/Primary Examiner, Art Unit 2193